Citation Nr: 1130439	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  97-06 020	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 40% for lumbosacral strain with scoliosis and radiculopathy.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to January 1965.

This appeal to the Board of Veterans Appeals (Board) arises from an October 1996 rating action that granted service connection for a low back disability and assigned an initial 40% rating from January 1990.  Because the claim for a higher initial rating involves a request for a higher rating following the initial grant of service connection, the Board has characterized it in light of the distinction noted by the U.S. Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from those for increased ratings for already service-connected disability).

In February 1997 and April 1999, the Veteran testified at hearings before hearing officers at the RO.

In June 1999, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

By decisions of February 2000 and February 2005, the Board remanded this case to the RO for further development of the evidence and for due process development.

By decision of December 2007, the Board denied an initial rating in excess of 40% for lumbosacral strain with scoliosis and radiculopathy.  The Veteran appealed the denial to the Court.  By April 2009 Order, the Court vacated that portion of the Board's December 2007 decision that denied an initial rating in excess of 40% for lumbosacral strain with scoliosis and radiculopathy, and remanded the matter to the Board for compliance with instructions contained in a March 2009 Joint Motion for Partial Remand of the appellant and the VA Secretary.

By decision of September 2009, the Board again denied an initial rating in excess of 40% for lumbosacral strain with scoliosis and radiculopathy.  The Veteran again appealed the denial to the Court.  By April 2010 Order, the Court vacated the Board's September 2009 decision, and remanded the matter to the Board for compliance with instructions contained in an April 2010 Joint Motion for Vacatur and Remand of the appellant and the VA Secretary.

By decision of September 2010, the Board remanded this case to the RO for further development of the evidence and for due process development.

The appeal is again REMANDED to the RO.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), and the Court's Orders, the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability rating based on individual unemployability due to service-connected disability (T/R) is not a separate claim for benefits, but rather is best understood as involving an attempt to obtain an appropriate rating for disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a T/R is based has already been found to be service connected, as part of a claim for increased compensation.  Consequently, when entitlement to a T/R is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Both entitlement to a T/R and its effective date are necessarily part of the consideration of the appropriate initial disability rating for the underlying condition. 

Appellate review of the evidence shows that in May 2011, W. S., M.D., opined that the veteran's low back disability precluded him from being involved in gainful employment.  However, the T/R issue raised in the May 2011 medical report has not been adjudicated by the RO.  As this issue is inextricably intertwined with the higher rating claim pending on appeal, the Board finds that the RO must adjudicate the T/R issue in the first instance prior to a Board decision on the higher rating issue, and this case must thus be remanded to the RO to accomplish this action.  

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this appeal is hereby REMANDED to the RO for the following action:

1.  The RO should adjudicate the inextricably-intertwined claim for a T/R in the first instance, as well as readjudicate the claim for an initial rating in excess of 40% for lumbosacral strain with scoliosis and radiculopathy on appeal in light of all pertinent evidence and legal authority, to include consideration of the propriety of referral for extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2010) and the Court's decision in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 
 
2.  Unless the benefit sought on appeal is granted to the veteran's satisfaction, the RO must furnish him and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

